United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-2773
                                     ___________

Kevin Lamont Evans,                       *
                                          *
             Appellant,                   *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the
James Washington; J. D. Kaver;            * Western District of Missouri
JoAnn Mertens,                            *
                                          *     [UNPUBLISHED]
             Appellees.                   *
                                     ___________

                           Submitted: February 3, 1998
                               Filed: May 27, 1998
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Kevin Lamont Evans, a Missouri inmate, appeals from the final judgment entered
in the District Court1 for the Western District of Missouri granting summary judgment
to defendant prison officials in his 42 U.S.C. § 1983 action. After a careful review of
the record and the parties& submissions on appeal, we affirm the judgment of the district
court for the reasons stated in its order. See 8th Cir. R. 47B.


      1
       The Honorable William A. Knox, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-